COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-432-CV
 
IN RE TERRY LAMMONS,
JANICE                                                
RELATORS
LAMMONS AND SOVEREIGN HOMES
CORPORATION
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION
(1)
------------
The court has considered relator's
petition for writ of mandamus and is of the opinion that relief should be
denied. Accordingly, relator's petition for writ of mandamus is denied.
Relator shall pay all costs of this
original proceeding, for which let execution issue.
 
                                                                   
PER CURIAM
 
PANEL B: GARDNER, HOLMAN, and WALKER, JJ.
WALKER, J. would request a response.
[DELIVERED JAN. 10. 2003]

1. See Tex. R. App. P. 47.4.